Case 2:20-cv-00357-JRG Document 30 Filed 01/15/21 Page 1 of 14 PageID #: 173




                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE EASTERN DISTRICT OF TEXAS
                                  MARSHALL DIVISION


VIKING TECHNOLOGIES, LLC,

                Plaintiff,

       v.                                             C.A. No. 2:20-cv-357 LEAD CASE

BROADTECH, LLC; CWORK SOLUTIONS,                      JURY TRIAL DEMANDED
LP; THE SIGNAL, L.P.; SIGNAL GP, LLC;
and MMI-CPR, LLC,

                Defendant.


              FIRST AMENDED COMPLAINT FOR PATENT INFRINGEMENT

       Plaintiff Viking Technologies, LLC (“Viking”) hereby asserts the following claims for

patent infringement of United States Patent Numbers 8,888,953 (“the ’953 Patent”) and

10,220,537 (“the ’537 Patent”) (collectively, “the Patents-in-Suit”) against defendants Broadtech,

LLC (“Broadtech”); CWork Solutions, LP (“CWork”); The Signal, L.P. (“The Signal”); Signal

GP, LLC (“Signal GP”); and MMI-CPR, LLC (“CPR”) (collectively, “Defendants”), and alleges

as follows:

                                  NATURE OF THE ACTION

       1.       This is an action for patent infringement under the Patent Laws of the United States,

35 U.S.C. § 1, et seq., seeking damages and other relief under 35 U.S.C. § 281, et seq.

                                             PARTIES

       2.       Viking is a limited liability company organized and existing under the laws of the

State of Nevada with its principal place of business at 103 South Valley Common, Madison,

Mississippi 39110.




                                                                                       LIVE 10775100v.1
Case 2:20-cv-00357-JRG Document 30 Filed 01/15/21 Page 2 of 14 PageID #: 174




         3.   Broadtech is a limited-liability company organized and existing under the laws of

Texas with its principal place of business at 1401 Lakeway Drive, Suite A, Lewisville, Texas

75057. Broadtech is a wholly-owned subsidiary of Assurant, Inc. Broadtech does business under

the name Assurant Solutions. Broadtech is registered to do business in the State of Texas and has

Texas Secretary of State File Number 0802064260. Broadtech may be served with process through

its registered agent, Corporation Service Company, 211 E. 7th Street, Suite 620, Austin, Texas

78701.

         4.   CWork is a limited partnership organized and existing under the laws of

Pennsylvania with its principal place of business at 676 E Swedesford Road, Wayne, Pennsylvania

19087. CWork is a wholly-owned subsidiary of Assurant, Inc. CWork does business under the

name Assurant Solutions. CWork may be served with process through its registered agent,

Corporation Service Company, 211 E. 7th Street, Suite 620, Austin, Texas 78701.

         5.   The Signal is a limited partnership organized and existing under the laws of

Pennsylvania with its principal place of business at 151 S Warner Road, Suite 200, Wayne,

Pennsylvania 19087. The Signal is a wholly-owned subsidiary of Assurant, Inc. The Signal does

business under the name Assurant Solutions. The Signal is registered to do business in the State

of Texas and has Texas Secretary of State File Number 0800070460. The Signal may be served

with process through its registered agent, Corporation Service Company, 211 E. 7th Street, Suite

620, Austin, Texas 78701.

         6.   Signal GP is a limited-liability company organized and existing under the laws of

Delaware with its principal place of business at 676 E Swedesford Road, Wayne, Pennsylvania

19087. Signal GP is a wholly-owned subsidiary of Assurant, Inc. Signal GP is the general partner

in CWork and The Signal. Signal GP does business under the name Assurant Solutions. Signal


                                               2
                                                                                    LIVE 10775100v.1
Case 2:20-cv-00357-JRG Document 30 Filed 01/15/21 Page 3 of 14 PageID #: 175




GP may be served with process through its registered agent, Corporation Service Company, 211

E. 7th Street, Suite 620, Austin, Texas 78701.

       7.      CPR is a limited liability company organized and existing under the laws of

Delaware with its principal place of business at 7100 E Pleasant Valley Road, Suite 300,

Independence, Ohio 44131. CPR is a wholly-owned subsidiary of Assurant, Inc. CPR may be

served with process through its registered agent, Corporation Service Company, 211 E. 7th Street,

#620, Austin, Texas 78701.

                                 JURISDICTION AND VENUE

       8.      This is an action for patent infringement arising under the Patent Laws of the United

States, Title 35 of the United States Code.

       9.      This Court has subject matter jurisdiction over this action pursuant to 28 U.S.C.

§§ 1331 and 1338(a) because the action concerns the infringement of U.S. patents.

       10.     On information and belief, Defendants are subject to this Court’s personal

jurisdiction because they conduct substantial business in the Eastern District of Texas, directly

and/or through intermediaries, including: (i) committing at least a portion of the acts of

infringement alleged herein in this judicial district, and (ii) regularly conducting or soliciting

business in this district, engaging in other persistent courses of conduct in this judicial district

including maintaining continuous and systematic contacts in this judicial district, and availing

themselves of the privileges of doing business in this judicial district.

       11.     On information and belief, subsidiaries of Assurant, Inc. sell and offer to sell device

protection insurance products and services for smartphones and tablets throughout the United

States and in Texas, including in this judicial district, through the Assurant website, through major

cell phone carriers in the United States, and in concert and partnership with third parties. As part

of those, and other, insurance products and services, CWork, The Signal, Signal GP, and CPR
                                               3
                                                                                        LIVE 10775100v.1
Case 2:20-cv-00357-JRG Document 30 Filed 01/15/21 Page 4 of 14 PageID #: 176




fulfill insurance claims for smartphone and tablet repair and replacement throughout the United

States and in Texas, including in this judicial district.

        12.     Venue is proper in this Court under 28 U.S.C. § 1400(b) on the grounds that

Defendants have committed acts of infringement in and have a regular and established place of

business in this judicial district. Broadtech has a mobile device repair facility in this judicial

district at 1401 Lakeway Drive A, Lewisville, Texas 75057 where Broadtech has performed and

continues to perform acts of infringement, including by removing the protective glass cover from

display assemblies, remanufacturing display assemblies, and using remanufactured display

assemblies in smartphones and/or tablets.               (See https://www.assurant.com/newsroom-

detail/NewsReleases/2019/June/assurant-featured-in-dallas-business-journal, last accessed Jan.

15, 2021.) CPR manages mobile device repair franchises, including the following locations in this

judicial district: Cell Phone Repair Denton, 2219 S Loop 288, Suite 206, Denton, Texas 76205;

Cell Phone Repair Frisco, 8049 Preston Road, Suite 500, Frisco, Texas 75034; Cell Phone Repair

Lewisville, 2325 S Stemmons Freeway, Suite 306, Lewisville, Texas 75067; Cell Phone Repair

McKinney, 2851 Craig Drive, Suite 202D, McKinney, Texas 75070; Cell Phone Repair Plano,

8604 Preston Road, #112, Plano, Texas 75024; Cell Phone Repair Plano – Preston & Park, 1941

Preston Road, Suite A1000, Plano, Texas 75093; and Cell Phone Repair Sherman, 301 E Hwy 82,

Suite B, Sherman, Texas 75092. CWork, The Signal, Signal GP, and CPR fulfill claims for their

smartphone insurance customers, including by providing remanufactured LCD screen assemblies,

at these CPR franchise locations.

                                          BACKGROUND

        13.     The most vulnerable portion of a smart phone or tablet is the protective transparent

cover which is typically made of hardened glass. The underlying display of a smart phone or tablet


                                                   4
                                                                                      LIVE 10775100v.1
Case 2:20-cv-00357-JRG Document 30 Filed 01/15/21 Page 5 of 14 PageID #: 177




which is protected by this transparent cover is one of the most expensive components in the device.

In the initial years after the advent of the iPhone and Android smartphones, the repair for a display

assembly with broken glass cover would involve replacement of the entire display assembly.

       14.     The introduction of active-matrix organic light-emitting diode (“AMOLED”)

displays in smart phones and tablets in 2011 offered better display technology but at a significantly

increased price. This made replacing the entire display assembly when the glass cover broke

prohibitively expensive. After the introduction of AMOLED displays, Assurant approached

business partners Kevin Barnett and Teo Chong Teck and asked them to develop a way to repair

the glass cover in the touchscreen assembly of smartphones and tablets in order to avoid replacing

the entire display assembly.

       15.     Messrs. Barnett and Teck designed a cutting machine and a method of using the

machine to separate the glass cover from the underlying display without damaging the underlying

display. The machine uses a cutting wire in the adhesive layer between the protective layer and

the underlying display. The machine permits the height of the cutting wire to be adjusted to bring

the cutting wire close to the underlying display and through the adhesive layer as the cutting wire

traverses an area with broken glass. Because shards of broken glass often extend into the

intermediate adhesive layer between the glass cover and the underlying display, this prevents the

cutting wire from snagging those glass shards in the adhesive layer and damaging the underlying

display. Using their technique, the broken glass cover is removed from the display assembly and

a replacement touchscreen assembly is manufactured using the recovered underlying display and

a new protective glass cover. This is a more efficient and, therefore, more cost-effective approach

to fixing a display assembly with a broken glass cover than replacing the entire display assembly.




                                                 5
                                                                                       LIVE 10775100v.1
Case 2:20-cv-00357-JRG Document 30 Filed 01/15/21 Page 6 of 14 PageID #: 178




       16.    In 2012 Messrs. Barnett and Teck formed Viking Technologies Company Limited

in Hong Kong (“Viking Hong Kong”) and opened a factory in China that, using the patented

technology, removed the broken glass covers from approximately 10,000 devices a month. Viking

Hong Kong’s biggest customer was Assurant until, on information and belief, Samsung pressured

Assurant to transfer its display assembly repair work to a Samsung Authorized Service Center.

       17.    In late 2013, Assurant terminated its relationship with Viking Hong Kong. Viking

Hong Kong continued to process broken display assemblies for other customers from 2014 until

2016, but not at the consistent volume it had previously done for Assurant, and eventually ceased

operating.

       18.    Today, broken glass covers are the most common insurance claim and warranty

claim for smartphones and tablets and almost 30 million broken display assemblies are replaced

every year, resulting in a $3.4 billion annual market.      (https://www.prnewswire.com/news-

releases/mobile-myths-cost-consumers-dearly-as-americans-report-spending-3-4-billion-

replacing-millions-of-smartphone-screens-last-year-300753419.html, last accessed Nov. 5, 2020.)

Assurant’s infringement of the Patents-in-Suit has allowed it to capture a large share of this

replacement market.

                                     PATENTS-IN-SUIT

                                         Background

       19.    The ’953 Patent is entitled “Method and Apparatus for Display Screen Shield

Replacement” and was duly issued by the U.S. Patent and Trademark Office on November 8, 2014.

Viking is the owner by assignment of the ’953 Patent. It is valid and enforceable, and was duly




                                               6
                                                                                    LIVE 10775100v.1
Case 2:20-cv-00357-JRG Document 30 Filed 01/15/21 Page 7 of 14 PageID #: 179




issued in full compliance with the Patent Laws of the United States, Title 35 of the United States

Code. A true and correct copy of the ’953 Patent is attached hereto as Exhibit 1.

       20.     Viking owns all substantial right, title, and interest in the ’953 Patent, and holds the

right to sue and recover damages for infringement thereof, including past infringement.

       21.     The ’537 Patent is entitled “Method and Apparatus for Display Screen Shield

Replacement” and was duly issued by the U.S. Patent and Trademark Office on March 5, 2019.

Viking is the owner by assignment of the ’537 Patent. It is valid and enforceable, and was duly

issued in full compliance with the Patent Laws of the United States, Title 35 of the United States

Code. A true and correct copy of the ’537 Patent is attached hereto as Exhibit 2.

       22.     Viking owns all substantial right, title, and interest in the ’537 Patent, and holds the

right to sue and recover damages for infringement thereof, including past infringement.

       23.     The Patents-in-Suit describe and claim a particular way of using a cutting device,

such as a cutting wire, to remove the protective glass cover from a display assembly without

damaging the underlying display, such that the display assembly can be remanufactured using a

new protective glass cover.

       24.     The claims of the Patents-in-Suit are not directed to abstract ideas and are not

merely attempting to limit a method of organizing human activity or an idea itself to a particular

technological environment. The claimed technology (e.g., a method of removing a protective glass

cover from a display unit having a glass cover, an electronic display portion, and an intermediate

adhesive layer therebetween) are expressly directed to methods of using cutting devices, which are

not abstract methods or abstract ideas. The method of using a cutting device claimed in the Patents-

in-Suit exists only in a concrete and tangible form, and the claimed inventions cannot be

accomplished through pen-and-paper or the human mind. As alleged above, the claimed methods


                                                  7
                                                                                         LIVE 10775100v.1
Case 2:20-cv-00357-JRG Document 30 Filed 01/15/21 Page 8 of 14 PageID #: 180




provided a technical solution to an existing technical problem. Accordingly, the claims of the

Patents-in-Suit are not directed to an abstract idea.

       25.     When viewed as a whole, the claims, including as an ordered combination, are not

merely a recitation of well-understood, routine, or conventional technologies or components. The

claimed inventions were not well-known, routine, or conventional at the time of the invention and

represent specific improvements over the prior art and existing systems and methods. The claimed

technology (e.g., a method of removing a protective glass cover from a display unit having a glass

cover, an electronic display portion, and an intermediate adhesive layer therebetween) was not

known in the prior art at the time of the invention, let alone well-known, routine, or conventional.

       26.     Claim 1 of the ’953 Patent recites:

       A method of removing a protective glass top surface from a display unit having a glass
       top, an electronic display portion, and an intermediate layer therebetween, the display
       unit defining an axis extending along said intermediate layer, the method comprising the
       steps of: fixing the display unit in a carriage with the intermediate layer being exposed on
       all sides; aligning a cutting device in a coplanar relationship with the intermediate layer;
       biasing the cutting device in the intermediate layer adjacent the electronic display portion
       and away from the glass, driving the cutting device into the intermediate layer while
       moving the cutting device and display unit relative to each other along a diagonal
       direction relative to said display unit axis; advancing the cutting device into the
       intermediate layer to separate the glass top from the electronic display portion.

       27.     Claim 8 of the ’953 Patent recites:

       A method of separating a protective glass top surface from a display unit having a glass
       top, an electronic display portion, and an intermediate layer therebetween, the method
       comprising the steps of: fixing the display unit in a carriage with the intermediate layer
       being exposed on all sides; aligning a cutting blade in a coplanar relationship with the
       intermediate layer; biasing the cutting blade in the intermediate layer immediately
       adjacent the electronic display portion and away from the glass by locating the guide path
       of the blade below the display; heating a side of the cutting blade facing away from said
       electronic display portion, and cooling a side of the cutting blade facing toward said
       electronic display portion; driving the cutting blade into the intermediate layer so that the
       cutting blade and display unit are moved relative to each other along an axis generally
       orthogonal to the cutting blade; advancing the cutting blade into the intermediate layer to
       separate the glass top from the electronic display portion.

       28.     Claim 1 of the ’537 Patent recites:
                                                8
                                                                                      LIVE 10775100v.1
Case 2:20-cv-00357-JRG Document 30 Filed 01/15/21 Page 9 of 14 PageID #: 181




        A method of removing a protective glass top surface from a display unit having a glass
        top, an electronic display portion, and a planar intermediate layer therebetween, the
        method comprising the steps of: fixing the display unit in a carriage with the intermediate
        layer being exposed on all sides; aligning a cutting device in a coplanar relationship with
        the intermediate layer; biasing the cutting device in the intermediate layer adjacent the
        electronic display portion and away from the glass; driving the cutting device into the
        intermediate layer while moving the cutting device and display unit relative to each other
        along an axis generally orthogonal to the cutting device; and advancing the cutting device
        into the intermediate layer to separate the glass top from the electronic display portion.

        29.     Claim 9 of the ’537 Patent recites:

        A method of separating a protective glass top surface from a display unit having a glass
        top, an electronic display portion, and a planar intermediate layer therebetween, method
        comprising the steps of: fixing the display unit in a carriage with the intermediate layer
        being exposed on all sides; aligning a cutting wire in a coplanar relationship with the
        intermediate layer; biasing the cutting wire in the intermediate layer immediately adjacent
        the electronic display portion and away from the glass by locating the guide path of the
        wire below the display; driving the cutting wire into the intermediate layer while moving
        it reciprocally therethrough so that the cutting device and display unit are moved relative
        to each other along an axis generally orthogonal to the cutting wire; and advancing the
        cutting wire into the intermediate layer to separate the glass top from the electronic display
        portion.

                                      COUNT I
                          (INFRINGEMENT OF THE ’953 PATENT)

        30.     Viking repeats and re-alleges the allegations of Paragraphs 1–25 above as if fully

set forth herein.

        31.     On information and belief, Defendants have infringed and continue to infringe one

or more claims of the ’953 Patent, including but not limited to Claims 1 and 8, pursuant to 35

U.S.C. § 271(a), literally or under the doctrine of equivalents, by using the patented methods of

the ’953 Patent in the United States without authority to remove broken glass covers from display

assemblies. Defendants operate phone repair and remanufacture facilities, including in this

judicial district, where they practice the patented method of the ’953 Patent to remove the glass

cover from the underlying display as part of the remanufacturing process for display assemblies

for smartphones and tablets.

                                                  9
                                                                                        LIVE 10775100v.1
Case 2:20-cv-00357-JRG Document 30 Filed 01/15/21 Page 10 of 14 PageID #: 182




       32.      On information and belief, Defendants have infringed and continue to infringe one

or more claims of the ’953 Patent, including but not limited to Claims 1 and 8, pursuant to 35

U.S.C. § 271(g), by selling in, offering to sell in, using in, or importing into the United States

display assemblies manufactured or otherwise produced using a process that practices at least one

claimed method of the ’953 Patent. Defendants sell, offer to sell, use and/or import display

assemblies that are remanufactured, either in the United States or abroad, using the patented

method of the ’953 Patent, including by providing remanufactured display assemblies for

smartphones and tablets at the mobile device repair facility and CPR franchise locations in this

judicial district and throughout the United States, and by mail-in services.

       33.      Defendants are on notice of their infringement of the ’953 Patent by no later than

the filing and service of this Complaint.

       34.      Defendants have willfully infringed and continue to willfully infringe the ’953

Patent with knowledge of the ’953 Patent or were willfully blind to the ’953 Patent and the risk of

infringement.

       35.      Defendants have directly infringed the ’953 Patent and are thus liable for

infringement of the ’953 Patent pursuant to 35 U.S.C. § 271. Viking has suffered, and continues

to suffer, damage because of Defendants’ unlawful infringement of the ’953 Patent. Viking is

entitled to recover from Defendants the damages adequate to compensate for such infringement,

which have yet to be determined.




                                                10
                                                                                     LIVE 10775100v.1
Case 2:20-cv-00357-JRG Document 30 Filed 01/15/21 Page 11 of 14 PageID #: 183




                                    COUNT II
                         (INFRINGEMENT OF THE ’537 PATENT)

        36.     Viking repeats and re-alleges the allegations of Paragraphs 1–25 above as if fully

set forth herein.

        37.     On information and belief, Defendants have infringed and continue to infringe one

or more claims of the ’537 Patent, including but not limited to Claims 1 and 9, pursuant to 35

U.S.C. § 271(a), literally or under the doctrine of equivalents, by using the patented methods of

the ’537 Patent in the United States without authority to remove broken glass covers from display

assemblies. Defendants operate phone repair and remanufacture facilities, including in this

judicial district, where they practice the patented method of the ’537 Patent to remove the glass

cover from the underlying display as part of the remanufacturing process for display assemblies

for smartphones and tablets.

        38.     On information and belief, Defendants have infringed and continue to infringe one

or more claims of the ’537 Patent, including but not limited to Claims 1 and 9, pursuant to 35

U.S.C. § 271(g), by selling in, offering to sell in, using in, or importing into the United States

display assemblies manufactured or otherwise produced using a process that practices at least one

claimed method of the ’537 Patent. Defendants sell, offer to sell, use and/or import display

assemblies that are remanufactured, either in the United States or abroad, using the patented

method of the ’537 Patent, including by providing remanufactured display assemblies for

smartphones and tablets at the mobile device repair facility and CPR franchise locations in this

judicial district and throughout the United States, and by mail-in services.

        39.     Defendants are on notice of their infringement of the ’537 Patent by no later than

the filing and service of this Complaint.



                                                11
                                                                                     LIVE 10775100v.1
Case 2:20-cv-00357-JRG Document 30 Filed 01/15/21 Page 12 of 14 PageID #: 184




       40.      Defendants have willfully infringed and continue to willfully infringe the ’537

Patent with knowledge of the ’537 Patent or were willfully blind to the ’537 Patent and the risk of

infringement.

       41.      Defendants have directly infringed the ’537 Patent and are thus liable for

infringement of the ’537 Patent pursuant to 35 U.S.C. § 271. Viking has suffered, and continues

to suffer, damage because of Defendants’ unlawful infringement of the ’537 Patent. Viking is

entitled to recover from Defendants the damages adequate to compensate for such infringement,

which have yet to be determined.

                                     PRAYER FOR RELIEF

       WHEREFORE, Viking respectfully requests that this Court enter judgment in its favor as

follows:

       a.       holding that Defendants have directly infringed literally and/or under the doctrine

of equivalents, one or more claims of the Patents-in-Suit;

       b.       holding that Viking is entitled to pre-suit damages consistent with, e.g.,

35 U.S.C. § 287;

       c.       awarding Viking the damages to which it is entitled under 35 U.S.C. § 284 for

Defendants’ past infringement, including a reasonable royalty and lost profits, and the trebling of

such damages dues to the wilful nature of the infringement;

       d.       holding that this is an exceptional case pursuant to 35 U.S.C. § 285;

       e.       awarding reasonable attorneys' fees in this action;

       f.       awarding Viking costs and expenses in this action;

       g.       awarding Viking pre- and post-judgment interest on its damages;

       h.       enjoining Defendants from further infringement of the Patents-in-Suit; and


                                                 12
                                                                                        LIVE 10775100v.1
Case 2:20-cv-00357-JRG Document 30 Filed 01/15/21 Page 13 of 14 PageID #: 185




        i.      awarding Viking such other and further relief in law or in equity as this Court deems

just and proper.

                                          JURY DEMAND

        Viking, under Rule 38 of the Federal Rules of Civil Procedure, requests a trial by jury of

any and all issues so triable by right.


                                                      Respectfully submitted,

                                                      /s/ Mark S. Raskin w/permission Claire
                                                      Henry
                                                      Mark S. Raskin
                                                      John F. Petrsoric
                                                      Michael S. DeVincenzo
                                                      Elizabeth Long
                                                      KING & WOOD MALLESONS LLP
                                                      500 5th Avenue, 50th Floor
                                                      New York, New York 10110
                                                      (212) 319-4755
                                                      mark.raskin@us.kwm.com
                                                      john.petrsoric@us.kwm.com
                                                      michael.devincenzo@us.kwm.com
                                                      elizabeth.long@us.kwm.com

                                                      Of Counsel:

                                                      Charles Everingham IV
                                                      Texas State Bar No. 00787447
                                                      E-mail: ce@wsfirm.com
                                                      Claire Abernathy Henry
                                                      Texas State Bar No. 24053063
                                                      E-mail: claire@wsfirm.com
                                                      Andrea L. Fair
                                                      Texas State Bar No. 24078488
                                                      E-mail: andrea@wsfirm.com
                                                      WARD, SMITH & HILL, PLLC
                                                      1507 Bill Owens Parkway
                                                      Longview, Texas 75604
                                                      (903) 757-6400 (telephone)
                                                      (903) 757-2323 (facsimile)

                                                      Counsel for Plaintiff Viking Technologies,
                                                      LLC
                                                 13
                                                                                       LIVE 10775100v.1
Case 2:20-cv-00357-JRG Document 30 Filed 01/15/21 Page 14 of 14 PageID #: 186




                                CERTIFICATE OF SERVICE

       I hereby certify that a copy of the foregoing document was filed electronically in

compliance with Local Rule CV-5(a). Therefore, this document was served on all counsel who

are deemed to have consented to electronic service on this the 15th day of January, 2021.



                                                                   /s/ Claire Henry




                                               14
                                                                                      LIVE 10775100v.1
